12/29/2022




      IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 22-0646


IN THE MATTER OF:

C.C., Z.C., and K.M., IV,

      Youths in Need of Care.


                                 ORDER


      Upon consideration of Appellant Mother’s motion to consolidate, and

good cause appearing therefore, Appellant’s motion is GRANTED and the

three causes are hereby consolidated under Cause No. DA 22-0646. The

consolidated cause shall be captioned as above.




                                                                     Electronically signed by:
                                                  ORDER CONSOLIDATING CASESMike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                        December
                                                                        PAGE 1 29 2022